PD-0982-15
                 PD-0982-15                       COURT OF CRIMINAL APPEALS
                                                                   AUSTIN, TEXAS
                                                  Transmitted 7/29/2015 1:57:54 PM
                                                    Accepted 7/30/2015 3:37:54 PM
                                                                    ABEL ACOSTA
              NO. ____________________                                      CLERK
          IN THE COURT OF CRIMINAL APPEALS


VICTOR MANUEL AMADOR                     PETITIONER

VS.

THE STATE OF TEXAS                       RESPONDENT


        On appeal from cause number 14-14-00405-CR
             in the Fourteenth Court of Appeals
            & cause number 1390566 in the 176th
           District Court of Harris County, Texas


        PETITION FOR DISCRETIONARY REVIEW




                                         KEN GOODE
                                         P.O.Box 590947
                                         Houston, Texas 77259
                                         (409) 779-3631
                                         State Bar # 08143200
                                         Goodedkc@msn.com




       July 30, 2015
                  STATEMENT REGARDING ORAL ARGUMENT

Petitioner waives oral argument.
                        IDENTIFICATION OF THE PARTIES

Victor Manuel Amador                        Petitioner
TDCJ-ID
Huntsville, Texas

Mark Thering                                Trial Defense Attorney
2028 Buffalo Terrace,
Houston, Texas

Stephen Aslett                             Trial Prosecutor
1201 Franklin
Houston, Texas

Hon. Stacey W. Bond                         Trial Judge
1201 Franklin
Houston, Texas

Ken Goode                                    Appellate Attorney
P.o. Box 590947
Houston, Texas

Devon Anderson                               Appellate D.A.
1201 Franklin
Houston, Texas
                                                    TABLE OF CONTENTS

Statement of the Case.............................................................................                        1

Statement of Procedural History..............................................................                             1

Ground for Review

                 WHETHER THE COURT OF APPEALS ERRED BY HOLDING THAT
                  THE STATUTORY RIGHT OF ALLOCUTION IS WAIVED IF NOT
                 REQUESTED.

Argument.................................................. ....................................................               2

Prayer for Relief..................... .................. ......... ......... ...... ......... ...... ...... ..........       3

Certificate of Service........................................................................................                4

Certificate of Word Compliance....................................................................                            4
                                        INDEX OF AUTHORITIES

CASE

Marin v. State,
   851 S.W.2d 275 (Tex. Crim. App. 1993)...................................................              2




STATUTE

Tex. Code Crim. Proc. Ann. art. 42.07 ................................................................   2
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

     Comes Now Victor Manuel Amador, petitioner, and files this petition for

discretionary review and in support shows as follows:

                            STATEMENT OF THE CASE

     Petitioner was charged by indictment with aggravated robbery. He waived

his right to a jury trial and pleaded guilty. The trial court assessed punishment at

40 years.

                     STATEMENT OF PROCEDURAL HISTORY

     In an opinion dated July 28, 2015 the Fourteenth Court of Appeals affirmed

the conviction and sentence.

     No motion for rehearing was filed.
                              GROUND FOR REVIEW




        WHETHER THE COURT OF APPEALS ERRED BY HOLDING THAT
        THE STATUTORY RIGHT OF ALLOCUTION IS WAIVED IF NOT
        REQUESTED.



                                   ARGUMENT

                                          I.

     On appeal petitioner argued that the trial .c ourt erred by not complying with

article 42.07 of the Texas Code of Criminal Procedure, which requires the trial

judge to ask a defendant whether he has anything to say as to why sentence

should not be pronounced against him.

      Petitioner urged the lower court to consider his claim in light of Marin v.

State, 851 S.W.2d 275 (Tex. Crim. App. 1993). The lower court, in a footnote,

disparaged this Court's Marin decision.

                                          II.

     Petitioner contends, as he did in the lower court, that his right to allocution

is either an "absolute requirement" or at a minimum a "right which must be

implemented unless expressly waived." Id. at 279-80.

     The trial judge pronounced sentenced and had petitioner removed from the

courtroom. Defense counsel said, "Thank you, Your Honor."

                                          2
       The lower court held that defense counsel could have lodged an objection

at that time.

      Petitioner believes that defense counsel's failure to speak up was not

sufficient to render his right to allocution forfeited.

      Review is warranted so that this court can examine the right of allocution in

light of its holding in Marin.




                                 PRAYER FOR RELIEF


                WHEREFORE, petitioner prays that his ground for review be

          granted.


                                                Respectfully submitted,


                                                 /S/ _ _ _ _ _ _ __
                                                 KEN GOODE
                                                 P.O.Box 590947
                                                 Houston, Texas 77259
                                                 (409) 779-3631; SBN 08143200
                                                 Goodedkc@msn.com




                                            3
                    CERTIFICATE OF WORD COUNT COMPLIANCE

        Relying on the word count function in the word processing software used to

produce this document I certify that the number of words used in this petition for

discretionary review is 650.

                                               /5/_ _ _ _ _ _ __
                                               KEN GOODE

                               CERTI FICATE OF SERVICE

        I certify that a true and correct copy of the foregoing was delivered to the

State and the State Prosecuting Attorney this 29th day of July 2015 by first class

mail.




                                                  /5/_ _ _ _ _ _ __
                                                  KEN GOODE




                                          4
Affirmed and Memorandum Opinion filed July 28, 2015.




                                     In The

                     1I1ourteentl1 otourt of J\ppeals

                              NO. 14-14-00405-CR

                  VICTOR MANUEL AMADOR, Appellant

                                        v.
                       THE STATE OF TEXAS, Appellee

                     On Appeal from the 176th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1390566

                 MEMORANDUM                     OPINION


      Appellant entered a guilty plea to aggravated robbery.       The trial court
sentenced appellant to confinement for forty years in the Institutional Division of
the Texas Department of Criminal Justice. Appellant filed a timely notice of
appeal. We affirm.

      In his first two issues, appellant argues the trial court erred by imposing a
sentence grossly disproportionate to the offense resulting in cruel and/or unusual
punishment in violation of the United States Constitution and the Texas
Constitution. l Appellant, however, failed to preserve his complaint for review.

        Appellant cites Meadoux v. State, 325 S.W.3d 189 (Tex. Crim. App. 2010),
for its review of the constitutionality of severe prison sentences despite such claims
being made for the first time on appeal. In Meadoux, the preservation question
was not raised by the State in the court of appeals; the court of appeals did not
address the matter; and review was not granted by the Court of Criminal Appeals
for consideration of that issue. Id. at 193 n.5. The court noted that "a court of
appeals may not reverse a judgment of conviction without first addressing any
issue of error preservation." Id. The Court of Criminal Appeals concluded that
because it would ultimately affirm the judgment of the court of appeals, it was
unnecessary to address the preservation issue or remand the case for consideration
of that matter. Id. In its brief to this Court, however, the State argues that appellant
failed to preserve error. Thus, Meadoux does not control our disposition of this
case.

        A defendant must object when his sentence is assessed or file a motion for
new trial to preserve a complaint of cruel and unusual punishment. See Tex. R.
App. P. 33.1(a); Arriaga v. State, 335 S.W.3d 331, 334 (Tex. App.-Houston [14th
Dist.] 2010, pet. refd); Noland v. State, 264 S.W.3d 144, 151-52 (Tex.App.-
Houston [1st Dist.] 2007, pet. ref d). Appellant did not object when his punishment
was announced or file a motion for new trial. Accordingly, nothing is presented for
our review. Appellant's first and second issues are overruled.




       1 The United States Constitution prohibits cruel and unusual punishment, U.S. CONST.
amend. VIII. The Texas Constitution prohibits cruel or unusual punishment. Tex. Const. art. 1, §
13.

                                               2
      In his third issue, appellant claims the trial court violated his right to
allocution by failing to ask him whether he had anything to say as to why sentence
should not be pronounced against him. See Tex. Code Crim. Proc. Ann. art. 42.07
(West 2014) ("Before pronouncing sentence, the defendant shall be asked whether
he has anything to say why the sentence should not be pronounced against him.").

      The State argues that appellant failed to preserve error regarding this
complaint. Appellant concedes there is precedent that nothing is presented for
review when an appellant fails to object to the trial court's failure to comply with
Article 42.07. See Tex. R. App. P. 33.1(a); Tenon v. State, 563 S.W.2d 622, 623-
24 (Tex. Crim. App. 1978) (holding nothing was preserved for review when
appellant failed to object to trial court's failure to follow article 42.07); McClintick
v. State, 508 S.W.2d 616, 618 (Tex. Crim. App. 1974); Norton v. State, 434
S.W.3d 767, 771 (Tex. App.-Houston [14th Dist.] 2014, no pet.); Hernandez v.
State, 628 S.W.2d 145, 147 (Tex.App.-Beaumont 1982, no pet.); Demouchette v.
State, 734 S.W.2d 144, 146 (Tex.App.-Houston [1st Dist.] 1987, no pet.).

      Appellant asserts, however, that there was no opportunity to speak because
he was immediately remanded into custody. The record reflects that after the trial
court stated appellant was remanded into custody, he said, "Thank you [defense
counsel]. Defense counsel then stated, "Thank you, Your Honor." An objection
could have been lodged at that time.

      Appellant also argues that McClintick predates Marin v. State, 851 S.W.2d
275, 278-79 (Tex. Crim. App. 1993), which acknowledged the existence of certain
legal rights that must be waived expressly, and he urges this Court to hold the right
of allocution is such aright. 2 We have recently held that a defendant failed to


      2 Marin was subsequently overruled by Cain v. State, 947 S.W.2d 262, 264 (Tex. Crim.
App. 1997), on grounds that the failure to give an admonishment is not immune from harmless
                                             3
preserve error by making a timely objection that the trial court violated his
common-law right of allocution. See Norton, 434 S.W.3d at 771. Appellant makes
no argument that we should hold differently when the statutory right to allocution
is invoked for the first time on appeal, and we decline to do so.

       Under the cases just cited, preservation of error in the trial court is required
as to a complaint that the trial court erred in refusing to permit an appellant to
exercise his right of allocution. There was no objection to the trial court's failure to
inquire of the appellant if he had anything to say why sentence should not be
pronounced against him. 3 Accordingly, we hold that nothing is presented for our
review and overrule appellant's third issue.

       Having overruled all of appellant's issues, the judgment of the trial court is
affirmed.




                                               lsi       J. Brett Busby
                                                         Justice




Panel consists of Justices Jamison, Busby, and Brown.
Do Not Publish-Tex. R. App. P. 47.2(b).




error analysis.
3Nor was the failure harmful, as appellant does not contend that any of the statutory reasons set out in
Article 42.07 to prevent the pronouncement of sentence exist here.

                                                     4
5